Rule 403.       Emeritus Status.

        (a)     Qualifications. An attorney admitted in Pennsylvania who is registered as retired and
who seeks to provide pro bono services under this rule shall transfer to emeritus status by complying
with the requirements listed below.


        (b)      Application Procedure. Prior to the representation described in (d), an attorney shall
complete and submit to the Attorney Registration Office an Application for Emeritus Status which shall
include the following:


                (1)     The name, attorney identification number, telephone number, current email and
        residence address of the attorney, the latter of which shall be an actual street address, a rural
        route box number, or a post office box number. Upon an attorney’s written request submitted
        to the Attorney Registration Office and for good cause shown, the contact information will be
        nonpublic information and will not be published on the Board’s website or otherwise disclosed;

                (2)     A list of all courts (except courts of this Commonwealth) and jurisdictions in
        which the attorney has been licensed to practice law, with the current status thereof;



                (3)      Prior disciplinary record in other jurisdictions;

                (4)     The list of approved Continuing Legal Education courses that the attorney has
        completed during the 12-month period immediately preceding the submission of the
        Application for Emeritus Status, totaling no fewer than 6 credit hours, 5 of which shall be in the
        substantive area of law and 1 of which shall be in ethics;

                 (5)      Verification that the attorney is authorized solely to provide pro bono services
        to eligible legal aid organizations;



                (6)     Verification that the attorney is not permitted to handle client funds;

                (7)      Verification that the attorney will neither ask for nor receive compensation of
        any kind for the legal services authorized under this rule;



                (8)     A registration fee of $35.00.

       (c)     Transfer to Emeritus Status. Upon review of the completed form, verification of the
information and approval by the Attorney Registration Office, the application shall be processed by the
Attorney Registration Office and the attorney’s status as retired shall be changed to emeritus.

        (d)     Limitation of Practice. An emeritus attorney is authorized solely to provide pro bono
legal services under the auspices of an eligible legal aid organization and without charge or an
expectation of fee by the attorney.

         (e)      Eligible Legal Aid Organization. An “eligible legal aid organization” for the purposes of
this rule is a not-for-profit organization that provides legal services.
         (f)      Approval of Eligible Legal Aid Organization. Prior to the commencement of services
described in (d), the emeritus attorney shall submit an Eligible Legal Aid Organization Form to the
Secretary of the Board for approval. The emeritus attorney shall submit a separate form for each
eligible legal aid organization for which the attorney expects to perform pro bono services. The form
shall include the following:

              (1)      The name and address of the Eligible Legal Aid Organization and the name of
       the supervising attorney;

               (2)     A description of the legal services performed by the organization and the
       nature of the duties expected to be performed by the emeritus attorney;

               (3)     Verification of the existence and extent of the malpractice insurance that will
       cover the emeritus attorney;

              (4)      Verification that the organization will provide training and support to the
       emeritus attorney.

        (g)     Renewal of Emeritus Status. An emeritus attorney who is registered to provide
services under this rule may renew the status on an annual basis.

               (1)      On or before January 1 of each year, the Attorney Registration Office shall
       transmit to all emeritus attorneys a notice to register by January 31.

               (2)      On or before January 31 of each year, emeritus attorneys who seek to renew
       the status shall pay an annual fee of $35.00 and shall file with the Attorney Registration Office a
       form prescribed by the Office which shall include the following:


                       (i)     The name, attorney identification number, telephone number, current
                               email and residence address of the attorney, the latter of which shall be
                               an actual street address, a rural route box number, or a post office box
                               number. Upon an attorney’s written request submitted to the Attorney
                               Registration Office and for good cause shown, the contact information
                               provided by the attorney will be nonpublic information and will not be
                               published on the Board’s website or otherwise disclosed;



                       (ii)    A list of all courts (except courts of this Commonwealth) and
                               jurisdictions in which the attorney has been licensed to practice law,
                               with the current status thereof;

                       (iii)   Prior disciplinary record in other jurisdictions;



                       (iv)    Verification that the attorney is authorized solely to provide pro bono
                               services to eligible legal aid organizations;



                       (v)     Verification that the attorney is not permitted to handle client funds;




                                                   2
                       (vi)    Verification that the attorney will neither ask for nor receive
                               compensation of any kind for the legal services authorized under this
                               rule;



               (3) Failure to file the annual fee form and pay the annual fee by January 31 shall result
                   in the transfer to retired status.

       (h)      An emeritus attorney seeking to resume active status should refer to the procedures
provided for in Enforcement Rule 218(d) and (h).

       (i)    Continuing Legal Education Requirements. An emeritus attorney shall be subject to the
annual CLE requirement. See Pa.R.C.L.E. 105(d).




                                                   3